      Case 1:18-cv-10011-RGS Document 121 Filed 12/17/20 Page 1 of 20




                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 18-10011-RGS

                              STEPHEN STONE

                                       v.

                   SHERIFF LEWIS EVANGELIDIS, et al.


                   MEMORANDUM ON DEFENDANTS’
                  MOTIONS FOR SUMMARY JUDGMENT

                              December 17, 2020

STEARNS, D.J.

      On October 19, 2016, plaintiff Stephen Stone, a former inmate at the

Worcester County Jail and House of Correction (Jail), apparently attempted

suicide in the back of a transportation van while being driven from Malden

District Court to the Jail. This was the latest in a series of incidents in which

Stone engaged in self-harming behaviors, whether real or feigned, while

incarcerated at the Jail. Stone alleges that Worcester County Sheriff Lewis

Evangelidis, Officers Kevin Barrett and Brian Ruggieri, and the Jail’s Chief

of Psychiatry, Bernard Katz, M.D., failed to provide him with the appropriate

medication and safety protocols to address his suicidal tendencies in

violation of the Eighth Amendment.
      Case 1:18-cv-10011-RGS Document 121 Filed 12/17/20 Page 2 of 20




     In this lawsuit (now in its third amended iteration), brought under the

Federal Civil Rights Act, 42 U.S.C. § 1983, Stone alleges two specific Eighth

Amendment violations: first, that Dr. Katz refused to prescribe Klonopin,

Stone’s sedative of choice, because of a Jail policy implemented by Sheriff

Evangelidis; second, that Barrett and Ruggieri, the transportation officers,

failed to adequately respond to his suicide attempt on October 19, 2016. For

the following reasons, defendants’ motions for summary judgment will be

granted.1

                             BACKGROUND

     Stone was incarcerated at the Worcester County Jail on two separate

occasions in 2009 and 2010, and then between 2015 and 2017.2 Dr. Katz, a

board-certified forensic psychiatrist, treated Stone for mental health issues

during both incarcerations. Stone has been variously diagnosed with the

following conditions: anxiety, depression, obsessive compulsive disorder,



     1 The Amended Complaint also set out official capacity claims against
Sheriff Evangelidis and Dr. Katz. Am. Compl. (Dkt # 9). Following a
preliminary screening of the Amended Complaint pursuant to 28 U.S.C.
§§ 1915(e)(2) and 1915A, these claims were dismissed. May 10, 2018 Order
(Dkt # 14).
     2    These dates are approximate. Stone represents that he returned to
the Jail in July of 2013, Resp. to Katz Statement of Undisputed Material Facts
(SUMF) (Dkt # 107) at 12; Stone Decl. (Dkt # 108) ¶ 2. Dr. Katz states that
Stone’s “continued self-destructive behavior resulted in his reincarceration
. . . in 2015.” Katz Mot. (Dkt # 95) at 4.
                                      2
      Case 1:18-cv-10011-RGS Document 121 Filed 12/17/20 Page 3 of 20




bipolar disorder, mixed-psychotic disorder, intermittent explosive disorder,

post-traumatic stress disorder, antisocial personality disorder, borderline

personality disorder, sensory processing disorder, and panic disorder. Ex. E.

to Katz SUMF (Dkt # 96); Resp. to Katz SUMF at 2.

     Over time, Stone has been prescribed a cornucopia of psychotropic

drugs, including Klonopin, a benzodiazepine. In 2010, Dr. Katz wrote a

Klonopin prescription for Stone for outpatient treatment following his

release from the Jail. Katz SUMF ¶ 14; Exs. O, P to Katz SUMF.3

     Following his reincarceration in 2015, Stone repeatedly requested that

Dr. Katz prescribe Klonopin. Dr. Katz refused. Exs. D, F to Katz SUMF.

According to Stone, Dr. Katz stated that he could not prescribe Klonopin

“because of a policy implemented by Sheriff Evangelidis prohibiting use of

Klonopin and other similar drugs in [the] Worcester House of Corrections.”

Stone Decl. ¶ 2. However, the record indicates that in 2016, Dr. Katz wrote

four prescriptions of Klonopin for other inmates at the Jail.       Ex. 1 to

Worcester Cty. Sheriff’s Off. (WCSO) Defs.’ Mot. (Dkt # 89).


     3   Stone alleges by way of a late-filed affidavit that Dr. Katz had
prescribed Klonopin for him in 2010 while he was incarcerated in the Jail in
addition to the Klonopin prescription he received upon his release. Stone
Decl. ¶ 1; Opp’n to Katz Mot. (Dkt # 106) at 2. The court, however, will not
consider “a later affidavit to contradict” a supported record on summary
judgment. See Escribano-Reyes v. Prof’l Hepa Certificate Corp., 817 F.3d
380, 385, 390-391 (1st Cir. 2016).
                                     3
      Case 1:18-cv-10011-RGS Document 121 Filed 12/17/20 Page 4 of 20




     Dr. Katz states that there was no medical justification for prescribing

Klonopin to Stone. Dr. Katz – as well as other mental health specialists who

treated Stone in and out of incarceration – determined that Stone exhibited

manipulative and goal-oriented drug-seeking behavior consistent with an

“Axis II” pathology. Exs. D, I to Katz SUMF. Stone routinely undertook

hunger strikes to protest the refusal of his treating doctors to provide him

with Klonopin. Exs. D, F to Katz SUMF. Dr. Katz chose instead to treat Stone

with a regimen of Seroquel, Chlopromazine, Wellbutrin, and Lithium, along

with counseling and monitoring by other mental health professionals. Ex. O

to Katz SUMF.

     Treatment notwithstanding, Stone’s attempts to inflict self-harm

continued, including banging his head, cutting his arms with and swallowing

razors, and punching at windows. Resp. to Katz SUMF ¶ 8. On October 19,

2016, the defendant transportation officers, Barrett and Ruggieri, struggled

with Stone outside the Malden District Courthouse while escorting him back

to the transportation van. After being placed in the van, Stone banged his

head on the prisoner’s cage. Barrett reported that Stone had told him that

he had a weapon with him and that he intended to injure himself. 4 Ex. 10 to



     4 Officer Christopher Rogola’s Incident Report did not include this fact.

Ex. 10 to WCSO Defs.’ Mot.
                                     4
       Case 1:18-cv-10011-RGS Document 121 Filed 12/17/20 Page 5 of 20




Maher Decl. (Dkt # 109). Barrett called his supervisor for instructions and

was told to return to the Jail immediately with the emergency lights turned

on. Ex. 10 to WCSO Defs.’ Mot. During the ride to the Jail, Stone thrashed

about on the van floor out of the full sight of the officers. 5 Barrett again called

his supervisor to report the situation and elected to continue to the Jail, then

just a few minutes away. In the meantime, Stone tied a thermal shirt around

his neck in what appeared to be a suicide attempt. Ex. F to Katz SUMF.

                                 DISCUSSION

      Summary judgment is appropriate when, based upon the pleadings,

affidavits, and depositions, “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). “[T]he mere existence of some alleged factual dispute between the

parties will not defeat an otherwise properly supported motion for summary

judgment; the requirement is that there be no genuine issue of material

fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-248 (1986). “A

fact is material if it has the potential of determining the outcome of the

litigation.” Maymí v. P.R. Ports Auth., 515 F.3d 20, 25 (1st Cir. 2008).



      5It is undisputed that the transportation van did not have an American
Flag obscuring the observation window as alleged in the Third Amended
Complaint. Ex. 11 to WCSO Defs.’ Mot.; Resp. to WCSO Defs.’ SUMF (Dkt
# 105) at 4.
                                         5
      Case 1:18-cv-10011-RGS Document 121 Filed 12/17/20 Page 6 of 20




      “[I]n ruling on a motion for summary judgment, ‘[t]he evidence of the

nonmovant is to be believed, and all justifiable inferences are to be drawn in

his favor.’” Tolan v. Cotton, 572 U.S. 650, 651 (2014), quoting Anderson, 477

U.S. at 255. However, the court cannot “draw unreasonable inferences or

credit bald assertions, empty conclusions, rank conjecture, or vitriolic

invective.” Pina v. Children’s Place, 740 F.3d 785, 795 (1st Cir. 2014),

quoting Cabán Hernández v. Philip Morris USA, Inc., 486 F.3d 1, 8 (1st

Cir. 2007). Rather, a genuine issue of material fact “must be built on a solid

foundation – a foundation constructed from materials of evidentiary

quality.” García-González v. Puig-Morales, 761 F.3d 81, 87 (1st Cir. 2014),

quoting Nieves-Romero v. United States, 715 F.3d 375, 378 (1st Cir. 2013).

Dr. Bernard Katz

      Stone alleges that Dr. Katz’s refusal to prescribe Klonopin pursuant to

a Jail policy prohibiting administration of the drug amounts to a failure to

provide adequate medical care in violation of the Eighth Amendment.

Whether or not the Jail enforced such a policy (the existence of such a policy

is a matter of dispute),6 the issue is not one of constitutional significance.


      6 According to the records of the contracted pharmaceutical provider
for the Worcester County Jail, Diamond Pharmacy, Klonopin was prescribed
throughout the relevant period, including by Dr. Katz, although the total
number of Klonopin prescriptions written by Jail medical providers
declined. Ex. 1 to WCSO Defs.’ Mot. Separately, another Worcester County
                                      6
      Case 1:18-cv-10011-RGS Document 121 Filed 12/17/20 Page 7 of 20




      To prove an Eighth Amendment violation of inadequate medical care, 7

a prisoner must satisfy two elements – one objective, the other subjective.

First, “the alleged deprivation must be, objectively, ‘sufficiently serious,’ . . .

[it] must result in the denial of ‘the minimally civilized measure of life’s

necessities.’”   Farmer v. Brennan, 511 U.S. 825, 834 (1994), quoting

Wilson v. Seiter, 501 U.S. 294, 298 (1991). In the context of a claim of

deficient medical care, this harm must take the form of a failure to address a

“serious medical need.” See Feeney v. Corr. Med. Servs., Inc., 464 F.3d 158,


Jail psychiatrist, Dr. Robert Karr, wrote in an email that, in prescribing
benzodiazepines, the Jail “operate[s] on a case-by-case basis” and “always
look[s] at an individual’s clinical needs.” Ex. 4 to WSCO Defs.’ Mot. Stone
highlights Dr. Karr’s further statement that “benzodiazepines,
(“Ativan/klonopin/Xanax) are almost always contraindicated in the
population we serve and particularly in the setting we serve them in.” Id.

      It is true, as Stone asserts, that Klonopin did not appear on the Jail
formulary in 2015, 2016, or 2017. Ex. 14 to Maher Decl. Stone’s intake form
at the Worcester County Jail in May of 2015 also indicates that he was being
placed in a “benzo detox” protocol. Ex. 7 to Maher Decl. The court, however,
disagrees that these facts “implicitly indicate[] that Mr. Stone would not
receive his prescribed treatment even if necessary.” Opp’n to Katz Mot. at 5-
6. Stone cites no evidence that he did not receive individualized medical
attention. Nor, as his counsel admitted at oral argument, does Stone have
any expert medical evidence that Klonopin conferred any unique treatment
benefit in his case.

      7Pretrial detainees are protected under the Fourteenth Amendment
Due Process Clause rather than the Eighth Amendment; however, “the
standard to be applied [to determine adequate care] is the same as [the
deliberate indifference standard] used in Eighth Amendment cases.”
Burrell v. Hampshire Cty., 307 F.3d 1, 7 (1st Cir. 2002).
                                        7
      Case 1:18-cv-10011-RGS Document 121 Filed 12/17/20 Page 8 of 20




161-162 (1st Cir. 2006). Second, a plaintiff must prove that the prison

officials, subjectively, were deliberately indifferent to that need. Wilson, 501

U.S. at 302-303.

   1. Serious Medical Need

      On the objective element, the parties do not dispute Stone’s serious

mental health issues and his need for treatment; rather they disagree about

whether he has a serious medical need for Klonopin specifically. Drawing a

distinction between the “need for treatment and the need for a specific

course of treatment,” Dr. Katz contends that Stone received the former but

that he was not medically entitled to the latter. Katz Mot. (Dkt # 95) at 8

(emphasis added).     Stone responds that he had an “obvious need” for

Klonopin, as evidenced by the prior prescriptions he had been given for the

drug. Opp’n to Katz Mot. at 5; see, e.g., id. at 6 (“By prescribing Mr. Stone

Klonopin in 2010, Dr. Katz joined the array of providers who recognize that

Mr. Stone has a serious medical need for Klonopin.”).

      A serious medical need is one “that has been diagnosed by a physician

as mandating treatment, or one that is so obvious that even a lay person

would easily recognize the necessity for a doctor’s attention.” Zingg v.

Groblewski, 907 F.3d 630, 635 (1st Cir. 2018), quoting Kosilek v. Spencer,

774 F.3d 63, 82 (1st Cir. 2014); see also Gaudreault v. Mun. of Salem, Mass.,


                                       8
      Case 1:18-cv-10011-RGS Document 121 Filed 12/17/20 Page 9 of 20




923 F.2d 203, 208 (1st Cir. 1990). 8       To establish a serious medical need,

“[e]ven a significant risk of future harm may suffice.” Perry v. Roy, 782 F.3d

73, 78-79 (1st Cir. 2015).

      There is no medical support for Stone’s argument that he had a serious

need for Klonopin. In Cardona-Santiago v. Corr. Health Servs. Corp., 2015

WL 1417425 (D.P.R. Mar. 27, 2015), the case on which Stone relies, the court

concluded that “a jury reasonably could infer that . . . treating [the plaintiff]

with Neurontin[] . . . recognized the severity of his medical need” for pain

management even though Neurontin “barely had any effect on [that] severe

pain.” Id. at *2, 9. Put differently, past treatment of a condition suggests

that adequate treatment of the condition – not necessarily the same prior

treatment – may be required.        This logic is consistent with the well-

established premise that “[t]he right to be free from cruel and unusual

punishment does not include the right to the treatment of one’s choice.”

Layne v. Vinzant, 657 F.2d 468, 473 (1st Cir. 1981); see also Perry, 782 F.3d

at 78 (“[H]aving a serious medical need does not entitle an inmate to the best



      8 Stone argues that Dr. Katz “attempts to contort the standard” for the
objective prong by claiming that a “serious medical need requires that a lay
person could identify a specific medication,” Opp’n to Katz Mot. at 6;
although the court, like Dr. Katz, is at a loss in grasping the import of the
distinction, as no one denies that Stone has serious medical needs whether
apparent to a layperson or not. Katz Reply (Dkt # 115) at 3.
                                       9
      Case 1:18-cv-10011-RGS Document 121 Filed 12/17/20 Page 10 of 20




care ‘that money can buy.’” (internal citation omitted)); United States v.

DeCologero, 821 F.2d 39, 42 (1st Cir. 1987).        At most, Stone’s prior

benzodiazepine prescriptions support that he has a serious medical need for

mental health treatment.     But not a need for prescribing Klonopin in

particular.

   2. Deliberate Indifference

      To survive summary judgment on the subjective prong of his claim,

Stone must proffer sufficient evidence that Dr. Katz’s refusal to prescribe

Klonopin constituted deliberate indifference to his need for adequate mental

health treatment. Dr. Katz maintains that the decision to withhold this drug

“was rooted in [Stone’s] individual presentation as a patient rather than any

policy of categorical avoidance of a certain class of drugs.” Katz Mot. at 10.

Stone counters that, because Dr. Katz’s treatments “clearly did not work,”

Dr. Katz’s refusal to prescribe Klonopin “denied Mr. Stone care in the face of

clear indications that Mr. Stone needed a different course of medication.”

Opp’n to Katz Mot. at 8.

      “Deliberate indifference can aptly be described as ‘recklessness,’ . . .

not in the tort-law sense but in the appreciably stricter criminal-law sense,

requiring actual knowledge of impending harm, easily preventable.”

DesRosiers v. Moran, 949 F.2d 15, 19 (1st Cir. 1991). Showing this mental


                                     10
     Case 1:18-cv-10011-RGS Document 121 Filed 12/17/20 Page 11 of 20




state “requires evidence that the absence or inadequacy of treatment is

intentional,” Perry, 782 F.3d at 79, or, put otherwise, that conduct is “so

clearly inadequate as to amount to a refusal to provide essential care,”

Torraco v. Maloney, 923 F.2d 231, 234, 235 (1st Cir. 1991), quoting

Miranda v. Munoz, 770 F.2d 255, 259 (1st Cir. 1985); see also Farmer, 511

U.S. at 837 (“[T]he official must both be aware of facts from which the

inference can be drawn that a substantial risk of serious harm exists, and he

must also draw the inference.”).

     Courts are especially reluctant to find deliberate indifference “[w]here

the dispute concerns not the absence of help, but the choice of a certain

course of treatment.” Torraco, 923 F.2d at 234, quoting Sires v. Berman,

834 F.2d 9, 13 (1st Cir. 1987). It is undisputed that Stone received a battery

of medical treatments while incarcerated at the Worcester County Jail,

including mental health counseling, a complex drug regimen, and close

monitoring    of   his   hunger    strikes.   Dr. Katz   prescribed   numerous

psychotropic drugs, including Seroquel, Chlopromazine, Wellbutrin, and

Lithium. However, Dr. Katz concluded that Klonopin was not indicated

because Stone had exhibited a pattern of manipulation to obtain prescription

drugs at the Jail, Ex. D to Katz SUMF, and Stone had a history of substance

abuse and overdose, Ex. G to Katz SUMF. Stone also repeatedly denied


                                       11
      Case 1:18-cv-10011-RGS Document 121 Filed 12/17/20 Page 12 of 20




having suicidal ideations and instead described his self-injurious behaviors

as calculated to obtain certain responses from mental healthcare providers.

Exs. D, F to Katz SUMF.

      A decision “made by a professional . . . is presumptively valid; liability

may be imposed only when the decision by the professional is such a

substantial departure from accepted professional judgment, practice, or

standards as to demonstrate that the person responsible actually did not base

the decision on such a judgment.” Youngberg v. Romeo, 457 U.S. 307, 323

(1982). Regardless of any policy discouraging the prescription of Klonopin

at the Jail, Stone presents no evidence that prescribing drugs other than

Klonopin failed to comport with professional standards for mental health

treatment of patients with similar conditions. 9 In fact, the record appears to



      9 Stone’s argument that “Dr. Katz knew Klonopin was an effective
treatment” is well off the mark. Opp’n to Katz Mot. at 9. Even the case law
on which Stone relies confirms that something more is required to prove that
failing to treat a prisoner with an alternative drug amounts to deliberate
indifference. In Darrah v. Krisher, 865 F.3d 361 (6th Cir. 2017), the Sixth
Circuit denied summary judgment to a doctor on a prisoner’s Eighth
Amendment claim because he treated the plaintiff, who suffered from severe
psoriasis, with a “drug of last resort” for that condition in lieu of a drug that
was “the only effective treatment . . . out of a number of other medicines” for
the plaintiff. Id. at 373 (emphasis added). Stone provides no evidence, other
than past Klonopin prescriptions, see Exs. 2, 3, 4, 5 to Maher Decl., to
support the proposition that Klonopin is the only effective treatment, or even
the standard treatment, for his mental illnesses. To conclude from evidence
of one effective modality an absence of alternatives is a stretch.

                                       12
      Case 1:18-cv-10011-RGS Document 121 Filed 12/17/20 Page 13 of 20




suggest the opposite. Stone similarly did not receive a Klonopin prescription

while receiving treatment from another provider at Bridgewater State

Hospital in 2017 and 2018 – and notably exhibited “a positive response to

his medication[s]” of Abilify, Lithium Carbonate, and Vistaril. Ex. G to Katz

SUMF.

      Absent evidence that Dr. Katz departed from an accepted course of

medical treatment, the court will not ascribe fault to his rationale for not

prescribing Klonopin to Stone. “The law is clear that where two alternative

courses of medical treatment exist, and both alleviate negative effects within

the boundaries of modern medicine, it is not the place of our court to ‘second

guess medical judgments.’” Kosilek, 774 F.3d at 90, quoting Layne, 657 F.2d

at 474. That Dr. Katz disagreed with healthcare providers who credited

Stone’s reports of “anxiety and psychosis” and prescribed Klonopin as a

result is no basis to infer deliberate indifference. Opp’n to Katz Mot. at 10.

Nor does evidence that Dr. Katz pursued a “failing course of treatment” in

light of Stone’s purported “mental deterioration caused by his lack of

medication” provide such a basis. Id. at 9-10. 10 Stone’s theory asks this court



       This argument also strays from the deliberate indifference standard.
      10

Applying a standard of reasonableness to Dr. Katz’s medical judgment would
convert Stone’s Eighth Amendment claim into one of medical malpractice.
See Palandjian v. Foster, 446 Mass. 100, 104-105 (2006) (describing the
standard applied to medical malpractice claims). Stone declined to assert a
                                    13
     Case 1:18-cv-10011-RGS Document 121 Filed 12/17/20 Page 14 of 20




to ignore Dr. Katz’s medical diagnosis that Stone was goal-oriented and drug

seeking. There is also no evidence that other providers concluded that

Klonopin was the only effective treatment option for Stone.

      Although deliberate indifference is a state-of-mind question typically

reserved for the jury, summary judgment is appropriate when “there is no

evidence of treatment ‘so inadequate as to shock the conscience, . . . or

evidence of acts or omissions so dangerous . . . that a defendant’s knowledge

of a large risk can be inferred.’” Torraco, 923 F.2d at 234, quoting Cortes-

Quinones v. Jimenez-Nettleship, 842 F.2d 556, 558 (1st Cir. 1988). Finally,

given the lack of evidence of any constitutional violation, the court need not

reach Dr. Katz’s qualified immunity arguments. See Saucier v. Katz, 533

U.S. 194, 201 (2001) (“If no constitutional right would have been violated

were the allegations established, there is no necessity for further inquiries

concerning qualified immunity.”).       Accordingly, the court will grant

Dr. Katz’s motion for summary judgment.




medical malpractice claim against Dr. Katz even when the court permitted
him to amend his complaint for that purpose. See Nov. 26, 2019 Order (Dkt
# 56). He cannot raise one now, nor can he substitute a more forgiving
reasonableness standard to prove deliberate indifference.
                                    14
      Case 1:18-cv-10011-RGS Document 121 Filed 12/17/20 Page 15 of 20




Sheriff Lewis Evangelidis

      Stone alleges that Sheriff Evangelidis’s implementation of a policy

prohibiting the prescription of Klonopin constituted inadequate medical care

in violation of the Eighth Amendment. The parties’ primary dispute on

summary judgment is whether such a policy existed. According to Sheriff

Evangelidis, discovery proves that “the WCSO did not have a policy

prohibiting Klonopin,” and further that, “at all times relevant to this action,

healthcare providers at the [Jail] prescribed Klonopin to inmates.” WCSO

Defs.’ Mot. at 1, 5. Stone responds that he would not have “receive[d] his

prescribed treatment even if necessary” because there was an “inexplicable

decline in Klonopin prescriptions during Sheriff Evangelidis’s tenure.”

Opp’n to WCSO Defs.’ Mot. (Dkt # 104) at 1, 5-6.

      The court need not, however, resolve the dispute about the existence of

a no-Klonopin policy because Stone is unable to show that such a policy

would have violated his constitutional rights. The law is plain. “Supervisors

cannot be held liable under a theory of respondeat superior.” Penate v.

Hanchett, 944 F.3d 358, 367 (1st Cir. 2019). And there can be no supervisory

liability for a § 1983 claim “in the absence of an anchoring constitutional

violation.” Nieves v. McSweeney, 241 F.3d 46, 57 (1st Cir. 2001).




                                      15
      Case 1:18-cv-10011-RGS Document 121 Filed 12/17/20 Page 16 of 20




Kevin Barrett and Brian Ruggieri

      Stone’s Eighth Amendment claim against officers Barrett and Ruggieri

is that they failed to properly monitor and take steps to prevent his

unsuccessful suicide attempt in the back of the transportation van while

returning to the Jail on October 19, 2016. The parties dispute whether the

officers knew that Stone posed a risk of self-harm11 and, that awareness

notwithstanding, whether qualified immunity attaches. According to Stone,

“a reasonable transportation officer . . . would have known that it violates the

Eighth Amendment to fail to take action when a prisoner with a known

history of self-harm – and who had just threatened to hurt himself –

disappears from view.” Opp’n to WCSO Defs.’ Mot. at 14.



      11 Barrett and Ruggieri premise their motion for summary judgment,
including their qualified immunity argument, in part on their lack of “actual
knowledge of Plaintiff’s elevated risk or [sic] suicide.” WCSO Defs.’ Mot.
at 2; see also id. at 14. The only evidence that Barrett and Ruggieri cite in
this regard is their own discovery responses disclaiming that knowledge.
See, e.g., Exs. 6, 7, 8, 9 to WCSO Defs.’ Mot; WCSO Defs.’ Mot. at 8. By
contrast, Stone cites to Barrett’s October 19, 2016 incident report which
acknowledges that “Stone told [defendants] he had a weapon with him and
he was threatening to hurt himself.” Ex. 10 to Maher Decl.; Opp’n to WCSO
Defs.’ Mot. at 1, 9. The officers also witnessed Stone “banging his head on
the cage in the transportation van.” Opp’n to WCSO Defs.’ Mot. at 9. Stone
also claims that Barrett conceded his awareness in discovery responses that
Stone had engaged in acts of self-harm and had been placed on at least one
suicide watch while at the Jail. Ex. 7 to WCSO Defs.’ Mot.; Opp’n to WCSO
Defs.’ Mot. at 10.

                                      16
      Case 1:18-cv-10011-RGS Document 121 Filed 12/17/20 Page 17 of 20




      Qualified immunity attaches to discretionary conduct of government

officials that “does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.”                Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982). Qualified immunity is a broad doctrine

that “protect[s] ‘all but the plainly incompetent or those who knowingly

violate the law.’” Rivera v. Murphy, 979 F.2d 259, 263 (1st Cir. 1992),

quoting Hunter v. Bryant, 502 U.S. 224, 229 (1991) (per curiam).

      In analyzing a qualified immunity defense, a court dances a “two-step

pavane”: “First, the court must determine whether the plaintiff's version of

the facts makes out a violation of a protected right. Second, the court must

determine whether the right at issue was ‘clearly established’ at the time of

defendant’s alleged misconduct.” Norton v. Rodrigues, 955 F.3d 176, 184

(1st Cir. 2020) (internal marks and citations omitted), quoting McKenney v.

Mangino, 873 F.3d 75, 81 (1st Cir. 2017). It is also within the court’s

“discretion not to engage in the first inquiry, but to go directly to the second.”

Hunt v. Massi, 773 F.3d 361, 367 (1st Cir. 2014). The court will do so here.

      Whether a constitutional right is “clearly established” is a matter of law

for the court. See Siegert v. Gilley, 500 U.S. 226, 232 (1991). The “contours

of the right” must be “sufficiently clear,” such that, “under the specific facts

of the case, a reasonable defendant would have understood that he was


                                       17
      Case 1:18-cv-10011-RGS Document 121 Filed 12/17/20 Page 18 of 20




violating the right.” Ford v. Bender, 768 F.3d 15, 23 (1st Cir. 2014) (internal

citations omitted). While “general statements of the law are not inherently

incapable of giving fair . . . warning,” they do so only if their application to a

specific set of facts is clear. United States v. Lanier, 520 U.S. 259, 271 (1997).

If there is no “case directly on point . . . existing precedent must have placed

the statutory or constitutional question beyond debate.” Ashcroft v. al-

Kidd, 563 U.S. 731, 741 (2011).

      The Eighth Amendment right to adequate medical care in the context

of a risk of suicide by an inmate is established, but only at a high level of

generality: “officers violate the fourteenth amendment due process rights of

a [pretrial] detainee if they display a ‘deliberate indifference’ to the unusually

strong risk that a detainee will commit suicide,” Bowen v. City of

Manchester, 966 F.2d 13, 16 (1st Cir. 1992); see also Elliott v. Cheshire Cty.,

N.H., 940 F.2d 7, 11 n.3 (1st Cir. 1991), 12 by failing to “take some action to

abate a known risk.” Penn v. Escorsio, 764 F.3d 102, 113 (1st Cir. 2014). In

that deliberate indifference is typically a fact-specific inquiry, see Torraco,



      12 To establish deliberate indifference in a prison suicide case, a
plaintiff must show: “(1) an unusually serious risk of harm (self-inflicted
harm, in a suicide case), (2) defendant’s actual knowledge of (or, at least,
willful blindness to) that elevated risk, and (3) defendant’s failure to take
obvious steps to address that known, serious risk.” Manarite v. Springfield,
957 F.2d 953, 956 (1st Cir. 1992) (citations omitted).
                                       18
     Case 1:18-cv-10011-RGS Document 121 Filed 12/17/20 Page 19 of 20




923 F.2d at 234, its application has no place at all unless “a jury could

conclude Defendants took effectively no action to abate a known risk.” Penn,

764 F.3d at 113.

     In this respect, it is important to anchor what officers Barrett and

Ruggieri did in the facts of the case. Rather than ignoring Stone’s behavior

while being transported on October 19, 2016, Barrett twice called his

supervisor for instructions: first when Stone became “belligerent” while

being loaded in the transportation van at the courthouse, and later when

Stone slipped out of sight in the rear of the van and did not respond to the

officers’ queries. Ex. 10 to WCSO Defs.’ Mot; Ex. 10 to Maher Decl. During

the first call, the officers were instructed to turn on their emergency lights

and return Stone to the Jail immediately, where a Special Operations Team

would be waiting. Ex. 10 to WCSO Defs.’ Mot. When the officers lost

complete visual contact with Stone during transit, they were “just a few

minutes” away from the Jail. Exs. 6, 7 to WCSO Defs.’ Mot. They reported

to their supervisor and made the decision to continue to the Jail rather than

stopping the van and potentially risking a street-side confrontation with

Stone. In retrospect, this may not have been the best choice of action, but it




                                     19
        Case 1:18-cv-10011-RGS Document 121 Filed 12/17/20 Page 20 of 20




was not an unconstitutional choice. 13 See Taylor v. Barkes, 575 U.S. 822,

822 (2015) (per curiam) (noting that no decision of the Supreme Court

“establishes a[n inmate’s] right to the proper implementation of adequate

suicide prevention protocols”).

                                   ORDER

        For the foregoing reasons, defendants’ motions for summary judgment

are ALLOWED. The Clerk will enter judgment accordingly and close the

case.

                                     SO ORDERED.

                                     /s/ Richard G. Stearns
                                     UNITED STATES DISTRICT JUDGE




        Stone suggests that Barrett and Ruggieri violated the Worcester
        13

County Jail Transportation Guidelines, which prohibit officers from allowing
“a prisoner to be out of their sight while in their custody.” Ex. 15 to Maher
Decl.; Opp’n to WCSO Defs.’ Mot. at 10. Violating these protocols, without
more, does not rise to the level of deliberate indifference, which requires
more than mere negligence. See Torraco, 923 F.2d at 234.
                                      20
